DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2022 has been entered.

		Status of Claims
Applicant’s amendments to the claims filed with the response dated 23 November 2022 have been entered. Presently claims 1-4, and 7-10 as amended are under consideration, claims 5-6 are cancelled and claims 11-20 remain withdrawn.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection of record and indefiniteness rejections of claims 5-6 under 35 U.S.C. 112(b) of record. These grounds of rejection are therefore withdrawn from consideration.
Upon performing updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of prior art rejection is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103943701A, reference made to attached English machine translation) in further view of Heng et al (US 2011/0272012).

Regarding claim 1 Huang discloses a solar cell, comprising: 
a first emitter region over a substrate ([0042]-[0043], [0048], Figs. 4-5 and 9 see: substrate 30 with a first conductive type layer 33 having a region within a first hole 31 on substrate 30), the first emitter region having a perimeter around a portion of the substrate ([0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33 having a perimeter around the first hole 31 on substrate 30); and 
a first conductive contact electrically coupled to the first emitter region only at a location outside of the perimeter of the first emitter region through an opening in an insulator layer ([0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 is electrically connected to the region of first conductive type layer 33 within first hole 31 at back side segment 305 through first opening 351 in passivation layer 35), the first conductive contact having a portion that extends vertically over the first emitter region ([0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 has a portion within first hole 31 but separated from the first conductive type layer 33 within first hole 31 by passivation layer 35).
Huang does not explicitly disclose where a portion of the first emitter region at the location outside of the perimeter of the first emitter region is not in direct physical contact with the substrate.
Heng discloses for homojunction solar cells, the thick and heavily doped emitter layer, which is formed by dopant diffusion, typically results in worse minority-carrier recombination as well as drastically reduces short-wavelength response (Heng, [0008]). Heng further teaches these issues are overcome by replacing the heavily doped emitter layer with a passivating tunnel oxide and an amorphous silicon emitter to form a heterojunction solar cell where the passivating tunnel oxide and an amorphous silicon emitter provide better surface passivation on the solar cell substrate to reducing the recombination current or junction leakage current at the emitter/substrate interface (Heng, [0008], [0044], Figs. 1B-1C and 2 see: c-Si substrate 112/200 with a passivation/tunneling layer 114/202 and graded doped a-Si emitter layer 118/206).
Huang and Heng are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Huang in view of Heng such that the homojunction emitter of Huang is replaced with a passivating tunnel oxide and an amorphous silicon emitter to form a heterojunction solar cell as taught by Heng as Heng teaches the thick and heavily doped emitter layer of homojunction solar cell, which is formed by dopant diffusion, typically results in worse minority-carrier recombination as well as drastically reduces short-wavelength response (Heng, [0008]) and these issues are overcome by replacing the heavily doped emitter layer with a passivating tunnel oxide and an amorphous silicon emitter to form a heterojunction solar cell where the passivating tunnel oxide and an amorphous silicon emitter provide better surface passivation on the solar cell substrate to reducing the recombination current or junction leakage current at the emitter/substrate interface (Heng, [0008], [0044], Figs. 1B-1C and 2 see: c-Si substrate 112/200 with a passivation/tunneling layer 114/202 and graded doped a-Si emitter layer 118/206). By such a modification, the portion of the first emitter region of Huang at the location outside of the perimeter of the first emitter region is not in direct physical contact with the substrate as they are separated by the passivation/tunneling layer by the modification of Huang in view of Heng.

Regarding claim 2 modified Huang discloses the solar cell of claim 1, further comprising: 
a first semiconductor layer over the substrate (Huang, [0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33), wherein the first emitter region is in a first portion of the first semiconductor layer (Huang, [0042]-[0043], [0048], Figs. 4-5 and 9 see: portion of first conductive type layer 33 within first hole 31), and the location outside of the perimeter of the first emitter region is on a second portion of the first semiconductor layer (Huang, [0042]-[0043], [0048], Figs. 4-5 and 9 see: second portion of first conductive type layer 33 at back side segment 305).

Regarding claim 3 modified Huang discloses the solar cell of claim 2, wherein the first portion of the first semiconductor layer is continuous with the second portion of the first semiconductor layer (Huang, [0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33 is continuous from first hole 31 to back side segment 305).

Claims 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103943701A, reference made to attached English machine translation) in view of Heng et al (US 2011/0272012) as applied to claims 1-3 above, and further in view of Stangl et al (US 2017/0117433).
 
Regarding claim 4 modified Huang discloses the solar cell of claim 2, but does not explicitly disclose further comprising: a second insulator layer above the substrate, the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer, and the second portion of the first semiconductor layer is over a portion of the second insulator layer.
Stangl teaches a solar cell comprising a second insulator layer above the substrate (Stangl, [0077] Fig. 4 see: rear side passivation layer 408), the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer (Stangl, [0077] Fig. 4 see: first portion of a µc-Si:H(p+) layer 412 within an opening of rear side passivation layer 408), and the second portion of the first semiconductor layer is over a portion of the second insulator layer (Stangl, [0077] Fig. 4 see: additional portion of µc-Si:H(p+) layer 412 outside the opening of rear side passivation layer 408 and contacting aluminum contact 412). Stangl teaches the additional insulator layer acts as part of a rear surface passivation layer that allows charge carrier accumulation near the contacts (Stangl, [0051], [0077]).
Stangl and modified Huang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Huang in view of Stangl such that the solar cell of Huang further comprises a second insulator layer above the substrate as taught by Stangl (Stangl, [0077] Fig. 4 see: rear side passivation layer 408), the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer as taught by Stangl (Stangl, [0077] Fig. 4 see: first portion of a µc-Si:H(p+) layer 412 within an opening of rear side passivation layer 408), and the second portion of the first semiconductor layer is over a portion of the second insulator layer as taught by Stangl (Stangl, [0077] Fig. 4 see: additional portion of µc-Si:H(p+) layer 412 outside the opening of rear side passivation layer 408 and contacting aluminum contact 412) as Stangl teaches the additional insulator layer acts as part of a rear surface passivation layer that allows charge carrier accumulation near the contacts (Stangl, [0051], [0077]).

Regarding claim 7 modified Huang discloses the solar cell of claim 4, and Stangl teaches further comprising: a second semiconductor layer between the second insulator layer and the substrate (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 between rear side passivation layer 408 and silicon wafer 402), the second semiconductor layer having a conductivity type opposite a conductivity type of the first semiconductor layer (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 is n-type where µc-Si:H(p+) layer 412 is p-type), and the second semiconductor layer included in a second emitter region of the solar cell (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 is the second emitter region of the solar cell).  

Regarding claim 8 modified Huang discloses the solar cell of claim 7, and Stangl discloses wherein the second insulator layer has a second opening, the solar cell further comprising: a second conductive contact electrically coupled to the second semiconductor layer at a location beneath the second opening of the second insulator layer (Stangl, [0077] Fig. 4 see: rear side passivation layer 408 has an opening for metal contact 414 to contact rear side phosphorus diffused region 404).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103943701A, reference made to attached English machine translation) in view of Heng et al (US 2011/0272012) as applied to claims 1-3 above, and further in view of Cousins (US 2007/0256728).

Regarding claims 9 and 10, Huang discloses the solar cell of claim 2, wherein the substrate comprises monocrystalline silicon (Huang, [0043] Fig. 5 see: substrate 30 can be single crystal silicon substrate) but does not explicitly disclose where first semiconductor layer comprises polycrystalline silicon, but Heng teaches the solar cell further comprising a dielectric layer between the first semiconductor layer and the substrate (Heng, [0044], Figs. 1B-1C and 2 see: passivation/tunneling layer 114/202 between c-Si substrate 112/200 and graded doped a-Si emitter layer 118/206).
Cousins discloses a solar cell comprising a monocrystalline silicon substrate (Cousins, [0008], Fig. 1 see: single crystalline substrate 10) with a first semiconductor layer of an emitter region comprises polycrystalline silicon (Cousins, [0007], [0015] Fig. 1 see: N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 where “amorphous” silicon includes “polycrystalline” silicon) and further comprising a dielectric layer between the first semiconductor layer and the substrate (Cousins, [0015] Fig. 1 see: dielectric tunnel oxide layer 16 between N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 and substrate 10). Cousins teaches forming the semiconductor layer from polycrystalline silicon as opposed to performing a dopant diffusion process eliminates the high temperature processing conventionally required in dopant diffusion (Cousins, [0015]).
Cousins and Huang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Huang in view of Cousins such that the first semiconductor layer of Huang comprises polycrystalline silicon as taught by Cousins (Cousins, [0007], [0015] Fig. 1 see: N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 where “amorphous” silicon includes “polycrystalline” silicon) as Cousins teaches these polycrystalline emitter semiconductor layers do not require the high temperature processing conventionally required in dopant diffused emitter layers (Cousins, [0015]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726